Citation Nr: 1525435	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-00 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to May 4, 2010 and a rating in excess of 40 percent thereafter for a lumbar spine condition.

2.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy.  

3.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy.

4.  Entitlement to an initial rating in excess of 20 percent for a cervical spine condition.

5.  Entitlement to an initial rating in excess of 40 percent for right (major) upper extremity radiculopathy.

6.  Entitlement to an initial rating in excess of 30 percent for left (minor) upper extremity radiculopathy.
 
7.  Entitlement to an earlier effective date, prior to April 29, 2008, for the grant of service connection for a cervical spine condition.

8.  Entitlement to an earlier effective date, prior to February 7, 2011, for the grant of service connection for depressive disorder, not otherwise specified and pain disorder associated with psychological factors (hereinafter depression).

9.  Entitlement to an earlier effective date, prior to February 7, 2011, for the grant of special monthly compensation (SMC) based on housebound status.

10. Entitlement to an earlier effective date, prior to February 7, 2011, for the grant of Dependents' educational assistance (DEA).

11.  Entitlement to service connection for a traumatic brain injury (TBI).

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to service connection for a bilateral foot condition.

14.  Entitlement to service connection for a stomach condition.

15.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

16.  Entitlement to service connection for headaches.

17.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to March 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2008 (lumbar spine), September 2009 (cervical spine), June 2010 (TDIU), August 2011 (depression, stomach condition, GERD), July 2012 (upper and lower extremity radiculopathy), December 2012 (Depression, SMC, DEA) and January 2014 (tinnitus, TBI, headaches, bilateral foot condition) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board has recharacterized the claims as reflected on the title page of this decision to better reflect the Veteran's contentions.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of a stomach condition, GERD, headaches, foot condition and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's lumbar spine has been manifested by forward flexion limited to at worst 10 degrees due to pain without ankylosis or incapacitating episodes necessitating bed rest prescribed by a physician.

2.  The Veteran's right lower extremity radiculopathy has been manifested by complaints of complaints of radiating pain and numbness, with a showing of decreased reflexes, all resulting in "moderate" incomplete paralysis of the sciatic nerve group; "moderately severe" or "severe, with marked muscular atrophy" incomplete paralysis has not been shown.

3.  The Veteran's left lower extremity radiculopathy has been manifested by complaints of complaints of radiating pain and numbness, with a showing of decreased reflexes, all resulting in "moderate" incomplete paralysis of the sciatic nerve group; "moderately severe" or "severe, with marked muscular atrophy" incomplete paralysis has not been shown.

4.  The Veteran's cervical spine condition has not been manifested by forward flexion of the cervical spine of 15 degrees or less; there has been no ankylosis or incapacitating episodes necessitating bed rest prescribed by a physician.

5.  The Veteran's right upper (major) extremity radiculopathy has been manifested by complaints of pain and numbness, all resulting in no more than "moderate," incomplete paralysis of the upper radicular group; "severe" incomplete paralysis has not been shown.

6.  The Veteran's left upper (minor) extremity radiculopathy was manifested complaints of pain and numbness, all resulting in no more than "moderate," incomplete paralysis of the upper radicular group; "severe" incomplete paralysis has not been shown.

7.  VA received the Veteran's claim for entitlement to service connection for a cervical spine condition on April 29, 2008; none of the correspondences or submissions received prior to this date may be construed as an informal claim for service connection for a cervical spine condition.

8.  VA received the Veteran's claim for entitlement to service connection for a depressive disorder, not otherwise specified and pain disorder associated with psychological factors on February 7, 2011; none of the correspondences or submissions received prior to this date may be construed as an informal claim for service connection for a cervical spine condition.

9.  Prior to February 7, 2011, the Veteran's depression was not rated as 100 percent disabling nor was any other service-connected disability individually rated at 60 percent or more

10.  Entitlement to SMC based on housebound benefits arose on February 7, 2011.

11.  The Veteran is shown to be permanently and totally disabled due to his service-connected disabilities as of February 7, 2011; the date on which he met a 100 percent rating for his depression.

12.  Entitlement to DEA benefits arose on February 7, 2011.

13.  The preponderance of the evidence shows that the Veteran does not have a diagnosed TBI.

14.  The preponderance of the evidence is against a finding that the Veteran's currently diagnosed tinnitus etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for entitlement to a rating of 40 percent, but no higher, for a low back disability have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for an initial rating in excess of 20 percent for right lower extremity radiculopathy associated with the service-connected low back condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Code 8620 (2014).

3.  The criteria for an initial rating in excess of 20 percent for left lower extremity radiculopathy associated with the service-connected low back condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Code 8620 (2014).

4.  The criteria for an initial evaluation in excess of 20 percent for the Veteran's cervical spine condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2014).

5.  The criteria for an initial evaluation in excess of 40 percent for right (major) upper extremity radiculopathy have not been  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8610 (2014).

6.  The criteria for an initial evaluation in excess of 30 percent for left (minor) upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8610 (2014).

7.  The criteria for an effective date prior to April 29, 2008, for the award of service connection for a cervical spine condition are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§  3.157, 3.400 (2014).

8. The criteria for an effective date prior to February 7, 2011, for the award of service connection for depressive disorder, not otherwise specified and pain disorder associated with psychological factors are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§  3.157, 3.400 (2014).

9.  The criteria for an effective date prior to February 7, 2011, for the award of service connection for Special Monthly Compensation are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§  3.157, 3.400 (2014).

10.  The criteria for an effective date prior to February 7, 2011 for the award of basic eligibility for Dependents' Educational Assistance (DEA) benefits have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2014).

11.  The criteria for service connection for TBI have not been met.  38 U.S.C.A. §§1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).

12.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

With regard to the claims for earlier effective dates for the awards of service connection for a cervical spine condition, depressive disorder, not otherwise specified and pain disorder associated with psychological factors, DEA and SMC based on housebound status, the Federal Circuit has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  

With regard to the issues of higher initial disability ratings for the now service-connected cervical spine and bilateral upper and lower radiculopathy of the extremities, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

For the Veteran's claim of entitlement for an increased rating for a lumbar spine condition, the RO provided pre-adjudication notice by a letter dated in October 2007.  This letter notified the Veteran of the evidence needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

In regard to the Veteran's claims of entitlement to service connection for tinnitus and TBI, the Veteran had been placed on notice of the requirements for establishing service connection in earlier notice letters for other claims, to include his claims for service connection for a cervical spine, bilateral shoulder condition, stomach condition, depression, acid reflux, erectile dysfunction and PTSD in letters dated July 2009, April 2010, May 2011, September 2011, June 2012.  Thus, the appellant had actual knowledge of the information needed to substantiate his claims for tinnitus and TBI, and a reasonable person could be expected to understand what was needed.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Private treatment records have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

In this case, the Veteran was provided VA examinations most recently in November 2013 for his lumbar and cervical spine with associated radiculopathy, December 2013 for tinnitus.  The VA examiners considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the December 2013 examiner concluded that the Veteran's tinnitus was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion provided is adequate.   Further, the November 2013 VA examiner provided a thorough description of the Veteran's current conditions of his lumbosacral and cervical spine condition with associated radiculopathy.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims. 

The Board notes that the Veteran has not been provided with VA examination for his claimed condition of TBI (though a June 2012 mental disorders examination noted the Veteran did not have a current diagnosis of TBI).  However, the Board finds that a VA examination is not warranted in this instance.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Board finds that no VA examination is required to resolve the aforementioned claim because the Veteran has not presented objective medical evidence of a current disability, as discussed in further detail below.  

Increased ratings of the spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes (DCs), is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  
 
The rating criteria for spine disabilities are expressed under DCs 5235 through 5242.  In this case, the Veteran's lumbar spine condition has been rated under DC 5237 and the Veteran's cervical spine has been rated under DC 5243, which governs disabilities due to lumbosacral or cervical spine strain.  Regardless of which criteria between DC 5235 through 5242 that the RO selects, disabilities characterized under those diagnostic codes are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Rating Formula, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent evaluation is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent evaluation is provided for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is provided for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine, including the lumbar spine, is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2); see also Plate V.  

The normal combined range of motion for the cervical spine is 240 degrees and the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  See Plate V.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243.

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).


(1)  Lumbar Spine condition and associated lower extremity radiculopathy 

The Veteran asserts entitlement to a rating in excess of 10 percent prior to May 4, 2010 and a rating in excess of 40 percent thereafter for a lumbar spine condition and separate ratings in excess of 20 percent for right and left lower extremity radiculopathy.   

By way of history, the Veteran was denied an increase in his low back condition in the August 2008 rating decision on appeal after the Veteran failed to report to a scheduled November 2007 VA examination.   

The Veteran was subsequently afforded a VA contract lumbar spine examination in September 2009.  The Veteran reported being able to walk 999 yards in approximately 15 minutes.  There was no history of falls.  The Veteran reported symptoms of stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  He had weakness of the leg.  He had no bowel problems.  The Veteran reported bladder problems described as urinating four times per day every four hours but did not have urinary retention, urgency or urinate during the night.  The Veteran had erectile dysfunction.  Pain occurred constantly and traveled to his back, shoulders, arms, neck and hand.  Pain level was mild and was exacerbated by stress.  Pain onset spontaneously and was relieved by a hot bath.  At a time of pain, medication did not really help.  During flare-ups he experienced limitation of motion of the joint which was described as pain in the back.  The condition did not result in any incapacitation.  He stated he was hurting for 20 hours a day.  He could not rest at night due to pain.  He had pain in his back, shoulder, arm and neck.  There was pain when he moved his arms and hand.  He had stiffness in his hands and his hands were closing up.  He went to a pain clinic.  

Upon physical examination, the Veteran's posture and gait were within normal limits.  His walk was steady and he did not require any assistive device for ambulation.  The examination revealed no evidence of radiating pain on movement.  There was no muscle spasm.  There was tenderness noted on examination described as on palpation of cervical, thoracic and lumbar paraspinal.  Spinal contour was preserved though there was tenderness.  There was guarding of movement which was described as ranging of cervical and lumbar spine.  Guarding did not produce an abnormal gait.  There was no weakness.  Muscle tone and musculature was normal.  The straight leg test was negative bilaterally.  Lasegue's sign was negative.  There was no atrophy present in the limbs or any ankylosis of the thoracolumbar spine.  Range of motion testing, in degrees, reveal forward flexion to 90; extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left rotation to 30 degrees.  Upon repetitive use, there was no additional limitation in the Veteran's range of motion.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance of incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry in spinal motion with normal curves of the spine.  Lumbar spine X-ray findings were within normal limits.  There was no change in the established diagnosis of fracture of transverse process of L4.  The effect on the Veteran's usual occupation and daily activity was indicated as "none."  

The neurological examination of the lumbar spine revealed no sensory deficiencies from L1-L5.  The examination of the sacral spine revealed no sensory deficiencies of S-1.  The modality used to test sensory function was light touch.  There was no lumbosacral motor weakness.  The bilateral lower extremities reflex testing revealed knee jerk and ankle jerk at 2+.  The lower extremities showed no signs of pathologic reflexes.  Cutaneous reflexes were normal.  There were no signs of IVDS with chronic and permanent nerve root involvement.  The non-organic physical signs included over-reaction, symptom magnification, regional disturbances and give-away weakness.  

The Veteran was afforded a VA contract spine examination in May 2010.  The Veteran reported a limitation in walking.  On average he could walk 100 yards and it took him one hour to accomplish.  He had not experienced falls.  Symptoms included: stiffness, spasms, decreased motion and numbness.  He did not experience paresthesia.  There was weakness of the spine, leg and foot.  He had no bowel or bladder problems or erectile dysfunction in relation to the spine condition.  He had shortness of breath and nightmares.  Pain was located at his neck, shoulders, back, arms and hands and occurred constantly.  The pain traveled from his neck to back, shoulders, arms and hands.  Pain level was severe.  Pain could be exacerbated by physical activity and stress and onset spontaneously.  Pain was relieved by rest.  At a time of pain, he could function without medication.  During flare-ups he experienced neither functional impairment nor any limitation of motion of the joint.  The treatment was medication.  The Veteran had not had any incapacitating episodes in the prior 12 months.  His bone condition was never infected.   The Veteran reported nightmares, heart pounding, little rest at night, unbearable pains.  

Upon physical examination, the Veteran's posture and gait was within normal limits.  The Veteran's walk was steady and he did not require any assistive device for ambulation.  There was no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted on examination described as on palpation of the lumbar spine and paraspinal muscles.  Spinal contour was preserved though there was guarding.  Guarding did not produce an abnormal gait.  The examination did not reveal any weakness.  The muscle tone and musculature was normal.  The straight leg test was negative bilaterally.  Lasegue's sign was negative.  There was no atrophy present in the limbs.  There was no ankylosis.  Range of motion, in degrees, resulted in forward flexion to 20 degrees, with pain at 20 degrees; extension to 20 degrees, with pain at 20 degrees; right and left lateral flexion to 20 degrees, with pain at 20 degrees; and right and left lateral rotation, with pain at 20 degrees.  Upon repetitive use, there was no additional loss of range of motion.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry in spinal motion with normal curves of the spine.  Other findings noted the range of motion of the lumbar spine was patient dependent and overall the lumbar examination was non-focal for neurologic process and organic process.  There appeared to be a strong psychological competent to the Veteran's complaints.  Lumbar spine X-ray findings were within normal limits.  For the established diagnosis of fracture of the transverse process of L4, there was no change in diagnosis.  The Veteran's condition was active.  There were no apparent functional deficits with respect to physical or sedentary activities of employment.  

The neurological examination of the lumbar spine revealed no sensory deficits from L1-L5.  The examination of the sacral spine revealed no sensory deficits of S1.  The modality used to test sensory function was light touch.  There was no lumbosacral motor weakness.  The right and left lower extremity reflexes revealed knee jerk 1+ and ankle jerk 1+.  There were no signs of lumbar IVDS with chronic and permanent root involvement.  There were no non-organic physical signs.  The overall cervical examination was non-focal for a neurologic or organic process.  There appeared to be a strong psychological component to the Veteran's complaints.

In a September 2011 statement, the Veteran reported radiculopathy in the lower extremities radiated from his low back into the hips.  A TENS unit was prescribed which helped some.  When he walked to the mailbox and back he had to sit down and rest due to his leg pain and shortness of breath.  He also received treatment from the VA pain clinic for the condition.  

The Veteran was afforded a VA contract back examination in June 2012.  The 2012 diagnosis was lumbar degenerative disc disease and lumbar intervertebral disc syndrome (IVDS) involving bilateral sciatic nerves.  The Veteran reported flare-ups in which the impact caused pain from his neck, shoulders, back, arms, hips and legs.  He hurt all over his body.  Range of motion testing, in degrees, resulted in forward flexion to 15 degrees, with objective evidence of painful motion at 10 degrees; extension to 20 degrees, with objective evidence of painful motion at 15 degrees, right lateral flexion to 15 degrees, with objective evidence of painful motion at 15 degrees; left lateral flexion to 25 degrees, with objective evidence of painful motion at 20 degrees; right and left lateral rotation was to 30 degrees or greater, with objective evidence of painful motion at 30 degrees or greater.  Repetitive use testing resulted, in degrees, forward flexion to 10 degrees; extension to 15 degrees, right lateral flexion to 15 degrees; left lateral flexion to 20 degrees; and right and left lateral rotation to 30 degrees or greater.  Functional loss and/or functional impairment of the thoracolumbar spine included pain on movement.  The Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine which was further described as lumbar paraspinal tenderness.  The Veteran did not have guarding, muscle spasm or muscle atrophy.  Muscle strength testing was indicated as "all normal" (hip flexion, knee extension, ankle plantar flexion/dorsiflexion and great toe extension).  The reflex examination was "all normal" (knee and ankle bilaterally).  The sensory examination was "all normal" (upper anterior thigh, thigh/knee, lower leg/ankle and foot/toes).  The straight leg test was negative bilaterally.  The Veteran had radiculopathy with symptoms of moderate intermittent pain (usually dull), moderate paresthesias and/or dysesthesias and moderate numbness bilaterally.  There was no constant pain.  There were no additional signs of radiculopathy.  The nerve root involved was indicated as the sciatic nerve bilaterally.  There were no other neurologic abnormalities.  The Veteran did not have IVDS of the thoracolumbar spine.  The Veteran did not use assistive devices.  Posture and gait was within normal limits.  Arthritis was documented with imaging studies.  The Veteran's condition impacted his ability to work due to an inability to do physical activities such as prolonged walking or lifting more than 5-10 pounds.  

The Veteran was most recently afforded a VA lumbar spine examination in November 2013.  The diagnosis was status post fracture of transverse process of L4 and degenerative arthritis of the lumbar spine.  The Veteran reported flare-ups that impacted the function of the thoracolumbar spine and functional loss or functional impairment of the thoracolumbar spine.  Range of motion, in degrees, at worst, resulted in forward flexion to 80 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left lateral rotation to 30 degrees.  The abnormal range of motion contributed to functional loss.  Upon repetitive use testing, there was no change in range of motion.  Ranges of motion movements were painful on active, passive and/or repetitive use testing.  There was no pain when the joint was used in weight-bearing or non weight-bearing activities.  There was no localized tenderness or pain on palpation of joints or soft tissue.  There was no guarding or muscle spasm.  Gait and spinal contour was normal.  Muscle strength was 5/5 bilaterally (hip flexion, knee flexion/extension, ankle plantar flexion/dorsiflexion, foot abduction/adduction and great toe extension).  There was no muscle atrophy or ankylosis.   Deep tendon reflex testing resulted in 2+ (normal) for the knees and ankles bilaterally.   The sensory examination was normal bilaterally for light touch (upper anterior thigh, thigh/knee, lower leg/ankle and foot/toes), position sense, vibration sensation and cold sensation.  The straight leg test was negative bilaterally.  The Veteran did not have radicular pain or any other subjective symptoms due to radiculopathy and there were no other neurologic abnormalities or findings associated with the thoracolumbar spine.  The Veteran did not have IVDS of the thoracolumbar spine.  The Veteran did not use assistive devices as a normal mode of locomotion.  Arthritis of the thoracolumbar spine was documented through imaging studies.  There was no vertebral fracture or any other significant findings or results.  The Veteran's condition impacted his ability to perform occupational tasks.  The functional impact of each condition was lumbar loss of motion and painful movement which affected bending, lifting, and carrying which affected physical employment.  There was no effect on sedentary employment.  

VA treatment records reflect ongoing complaints and treatment for chronic low back pain.  See e.g., VA treatment records dated May 18, 2009, July 20, 2009, September 18, 2009.  The records do not contain relevant range of motion testing.   

A private treatment record reflects complains of back pain.  See private treatment record dated February 9, 2012. 

      Analysis

As noted above, the Veteran asserts entitlement to a rating in excess of 10 percent prior to May 4, 2010 and a rating in excess of 40 percent thereafter for his low back condition.  

Throughout the entire appeal period, the Veteran's forward flexion was at worst, limited to 10 degrees due to pain in June 2012.  Notably, the most recent 2013 VA examination appears to revealed a significant improvement in range of motion to 80 degrees.  

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  With consideration of the Veteran's complaints of painful movement, and the objective findings of painful flexion at 10 degrees of pain, the Board concludes that, giving the Veteran the benefit of the doubt.  A 40 percent disability rating is warranted throughout the course of the appeal.  

However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the periods considered.  Throughout the entire appeal period, neither the lay nor the medical evidence of record more nearly reflects unfavorable or favorable ankylosis of the entire thoracolumbar spine.  Thus, the lay and medical evidence more nearly approximate the criteria for a 40 percent evaluation, and no more throughout the entire appeal period.

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating intervertebral disc syndrome for the entire appeal period.  However, there is no evidence showing that bed rest has been prescribed by a physician.  As such, a higher rating pursuant to the criteria for evaluating intervertebral disc syndrome is not for application.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.
In this regard, the Board notes that the Veteran is separately service connected for radiculopathy of the lower extremities and erectile dysfunction.  Lower extremity radiculopathy is discussed in further detail below.  The Board notes the Veteran reported subjective complaints of bladder trouble in the form of frequent urination during the September 2009 examination; however, there have been no objective findings of bladder problems or any further complaints of bladder problems in any subsequent VA examination during the appeal period.  Notably, the most recent VA examination in 2013 noted there were no neurologic abnormalities (other than radiculopathy).  Therefore, absent clinical evidence of bladder problems associated with the Veteran's lumbar spine condition, the Board concludes that a separate rating is not warranted under Note (1) for any period of time on appeal.

In July 2012 the Veteran was assigned initial separate 20 percent ratings for the right and left lower extremities under DC 8620, for neuralgia resulting in incomplete paralysis of the sciatic nerve.   He seeks higher ratings.

Under DC 8620, a 20 percent evaluation is assigned for neuritis with moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is assigned for neuritis with moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent evaluation is assigned for neuritis with severe incomplete paralysis of the sciatic nerve and marked muscle atrophy.  An 80 percent evaluation is assigned for neuritis with complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8620. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just. 38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

After review of the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted for radiculopathy of either of the Veteran's lower extremities, as his incomplete paralysis was characterized by VA examiners, at worst, moderate.  At no time has the Veteran's bilateral lower extremities reflected symptomatology more closely approximating "moderately severe" or "severe" with marked muscular atrophy, incomplete paralysis.   Notably, during the most recent November 2013 VA examination, muscle strength, reflexes and sensation testing had normal results and there was no radicular pain or any other subjective symptoms due to radiculopathy.  

To the extent that the Veteran believes he is entitled to a higher disability rating, the Board notes that it has considered his assertions regarding the severity of the symptoms he has experienced as a result of radiculopathy in his lower extremities, including pain and numbness, in determining the appropriate disability evaluations. However, the Board finds that the clinical evidence of record characterizes the Veteran's incomplete paralysis of the sciatic nerve as moderate is of the greatest probative value as to the level of impairment.  Accordingly, it finds that a rating in excess of 20 percent for radiculopathy of either of the Veteran's lower extremities is not appropriate.

In summary, the Board finds that the Veteran is entitled to a rating of 40 percent, but no more, throughout the appeal period for this lumbar spine condition but is not entitled to initial ratings in excess of 20 percent for right and left lower extremities. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to increased ratings, other than as granted herein, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

(2) Cervical spine condition and associated upper extremity radiculopathy

The Veteran asserts entitlement to an initial rating in excess of 20 percent for his cervical spine condition and a rating in excess of 40 percent for right (major) upper extremity radiculopathy and in excess of 30 percent for left (minor) upper extremity radiculopathy.

The Veteran was afforded a VA neck condition examination in August 2009.  The Veteran reported being able to walk 1/4 of a mile in one hour.  He did not have a history of falls.  The Veteran reported the following symptoms: stiffness, fatigue, spasms, decreased, motion and numbness.   He did not experience paresthesia or weakness.  There were no bowel or bladder problems or erectile dysfunction.  Constant pain was located on the shoulder and neck and it traveled to back shoulder, neck, arms and hands.  Pain was severe.  Pain could be exacerbated by physical activity and relieved by medication.  At a time of pain, it was unbearable for 10 hours a day.  During the flare-ups he experienced limitation of motion of the joint described as "poorly" because of the pain.  The Veteran was never hospitalized nor had any surgery for the condition.  The condition did not result in any incapacitation.  The bone condition had never been infected.  The Veteran indicated that he was in pain constantly and pain kept him from sleeping at night.  The Veteran reported the overall functional impairment was that his pain kept him from living a normal life because he was in constant pain.  The Veteran found it hard to close his hands.  Posture and gait was within normal limits.  His walk was steady and he did not require any assistive device for ambulation.  

Upon examination, there was no evidence of radiating pain on movement, muscle spasm, weakness, loss of tone or atrophy of the limbs.  The examination revealed tenderness described as Cl-C7.  There was evidence of guarding because the Veteran withdrew with palpation.  There was no ankylosis.  Range of motion testing of the cervical spine, in degrees, was flexion to 30 degrees, with pain at 30 degrees; extension to 20 degrees, with pain at 20 degrees; right lateral flexion to 20 degrees, with pain at 20 degrees; left lateral flexion at 15 degrees, with pain at 0; right rotation to 70, with pain at 70; and left rotation to 80, with pain at 70.  Upon repetitive use, there was no additional degree of limitation of motion but improvement of left lateral flexion to 15 degrees and left rotation to 80.  Following repetitive use, there was joint function of the spine was additionally limited by pain, fatigue, weakness, lack of endurance.  Pain had the major functional impact.  There was no additional impact due to incoordination.

The neurological examination revealed no sensory deficits from C3-C8.  The examination of the thoracic spine revealed no sensory deficits of T1.  The modality used to test sensory function was a pin prick.   C4 had motor weakness of bilateral right and left shoulder rotation of 4/5, 4/5 respectively.  C5 had motor weakness of bilateral right and left shoulder abduction of 4/5, 4/5 respectively.  The right and left upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  The upper extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  There were signs of Cervical Intervertebral
Disc Syndrome (IVDS).  The most likely peripheral nerve was the dorsal scapular nerve.  The cervical spine X-ray showed degenerative arthritis.  The diagnosis was IVDS with degenerative arthritic changes and the most likely involved peripheral nerve was dorsal scapula with no complications.   Radicular symptoms were noted on examination with pain and decreased range of motion.  

During a VA contract examination addressing his lumbar spine condition in September 2009, the Veteran reported pain occurred constantly and traveled to, in part, his back, shoulders, arms, neck and hand.  There was pain when he moved his arms and hand.  As noted above, there was tenderness noted on examination on palpation of cervical paraspinal.  

The Veteran was afforded a VA spine contract examination in May 2010.  He reported he had limitation in walking because of his spine condition and back.   On average, he could walk 100 feet and it took him one hour.  He had not experienced falls due to his spine condition.  The Veteran reported stiffness, fatigue, spasms, decreased motion, and numbness as symptoms associated with the spinal condition.   He did not experience paresthesia but had weakness of the leg.  He did not have bladder or bowel problems or erectile dysfunction in relation to the spine condition.   Constant pain and stiffness was located on the shoulders, neck and hands.  The pain traveled to the hands, shoulders, neck and back.  Pain level was reported as severe.  Pain was exacerbated by physical activity and stress.  Pain onset spontaneously and was relieved by rest and by hot shower or bath.  At a time of pain he could function with medication.  During flare-ups he experienced functional impairment which was described as limitation of motion of the joint described as neck, shoulders, back, hands.  Other symptoms included, nightmares, shortness of breath with heart pounding and difficulty getting along with people/panic attacks.  The treatment for his condition was medication.  The condition had not resulted in any incapacitation in the past 12 months.  The bone condition had never been infected.  Upon examination of the cervical spine, there was no evidence of radiating pain on movement, muscle spasm, weakness, loss of tone, and atrophy of the limbs.  The examination revealed tenderness described as pain on palpation of the cervical spine and paraspinal muscles.  There was evidence of guarding.  There was no ankylosis.  Range of motion testing of the cervical spine, in degrees, resulted in flexion to 30 degrees; extension to 30 degrees; left and right lateral flexion to 30 degrees; and right and left rotation to 60.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The cervical spine X-ray showed degenerative arthritis.  There was no change in diagnosis of IVDS of the cervical spine.  There was no effect on the Veteran's usual occupation or daily activities.  

The neurological examination of the cervical spine revealed no sensory deficits from C3-C8.  The examination of the thoracic spine revealed no sensory deficits of T1.  The modality used to test sensory function was light touch.  There was no cervical/thoracic motor weakness.  The right and left upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  The upper extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  There were no signs of cervical IVDS with chronic and permanent root involvement.  The overall cervical examination was non-focal for a neurologic or organic process.  There appeared to be a strong psychological component to the Veteran's complaints.

In a September 2011 statement, the Veteran reported that his upper extremity radiculopathy pain caused him to be clumsy.  

The Veteran was afforded a VA neck examination in June 2012.  The diagnosis was degenerative disc disease with stenosis of the cervical spine and cervical IVDS involving C5-C6.  The Veteran reported flare-ups that impacted the function of the cervical spine because he was prevented from heavy lifting.  Range of motion testing of the cervical spine, in degrees, resulted in forward flexion to 25 degrees, with objective evidence of painful motion at 25; extension to 35, with objective evidence of painful motion at 35; right lateral flexion to 35, with objective evidence of painful motion at 35; left lateral flexion to 40, with objective evidence of painful motion at 35; right lateral rotation to 20 degrees, with objective evidence of painful motion at 20 degrees and left lateral rotation to 30 degrees, with objective evidence of painful motion at 30 degrees.   Upon repetitive use testing, forward flexion was to 20 degrees; extension to 25 degrees; right lateral flexion to 30 degrees and left lateral flexion to 40; and right lateral rotation to 20 degrees and left lateral rotation to 25 degrees.  Functional loss was described as pain on movement.  The Veteran had localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  There was no guarding or muscle spasm.  Muscle strength was normal 5/5 for elbow flexion/extension, wrist extension and finger flexion/abduction.  There was no muscle atrophy.  The reflex examination was all normal (biceps, triceps, and brachioradialis).  The sensory examination was all normal (shoulder, inner/outer forearm, hand/fingers).  The Veteran had radicular pain described as moderate for constant pain (may be excruciating at times), intermittent pain (usually dull), paresthesias and/or dysesthesias and numbness.  The nerve root inclosed was the upper radicular group.  There were no other signs of radiculopathy.  The right and left side were affected by radiculopathy moderately.  There were no other neurologic abnormalities.  There was no IVDS of the cervical spine.  There were no incapacitating episodes over the 12 months prior to the examination.  The Veteran did not use assistive devices.  Imaging studies documented arthritis and there was no vertebral fracture.  The condition affected the Veteran's ability to work due to no heavy lifting.  Posture and gait was within normal limits.  

The Veteran was afforded a VA cervical spine examination in November 2013.  The diagnosis was indicated as IVDS of the cervical spine from 1977.  The Veteran was noted to be right hand dominant.   The Veteran reported flare ups and functional loss.   Range of motion testing of the cervical spine, in degrees, resulted in forward flexion to 45; extension to 45; right and left lateral flexion to 45; and right and left lateral rotation to 70.  Upon repetitive use there was no change in range of motion and movements were not painful on active, passive and/or repetitive use testing.  There was no pain when the joint was used in weight bearing.  The VA examiner noted that the abnormal range of motion did not contribute to functional loss because the loss of motion was in bilateral rotation and was decreased by 10 degrees which did not cause functional loss.   There was no localized tenderness on pain on palpation of joints or soft tissue.  There was no guarding or muscle spasm.  Spinal contour and gait was normal.  Functional loss included less movement than normal and pain on movement.  There was no reduction in muscle strength bilaterally (shoulder adduction/abduction, flexion/rotation; elbow flexion/rotation, flexion/extension; wrist flexion/extension and finger adduction/abduction).  Reflexes were normal bilaterally (biceps, triceps).  There was no muscle atrophy or ankylosis.   The sensory examination was normal for light touch, position sensation, vibration sensation and cold sensation.  The Veteran did not have radicular pain or other subjective symptoms due to radiculopathy.  The Veteran did not have IVDS of the cervical spine.  The Veteran did not use any assistive devices as a normal mode of locomotion.  Imaging studies documented arthritis but there was no vertebral fracture.  The condition did not impact the Veteran's ability to perform occupational tasks.    

Although VA treatment records document complaints of neck pain, there is no relevant range of motion testing.  See e.g., VA treatment records dated February 25, 2008, April 21, 2008 and May 23, 2014.  

      Analysis

Based on a review of the evidence of record, the Board finds that the criteria for a disability evaluation in excess of 20 percent under DC 5243 for the Veteran's cervical spine have not been met at any time during the current appeal period.  

At no time has there been evidence of forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  At worst, forward flexion of the cervical spine was too limited to 20 degrees and throughout the appeal the Veteran's range of motion testing has predominately resulted in forward flexion in excess of 30 degrees.  Therefore, a rating in excess of 20 percent is not warranted under DC 5243.

A higher rating is also not warranted based on any flare-ups, as there is no evidence that the cervical spine symptoms are productive of disability beyond the 20 percent rating already assigned.  See 38 C.F.R. §§ 4.1, 4.10, 4.21 (2013).  In this regard, even considering repetitive use testing, forward flexion of the spine was limited to only 20 degrees.  On VA examination in November 2013, the Veteran had normal forward flexion range of motion with no additional loss of range of motion upon repetitive use.  Thus, a higher rating is not warranted under sections 4.40, 4.45 and 4.59 of the regulations.  See DeLuca, 8 Vet. App. at 206 -07; Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (observing that pain 'must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating).

The Board has also considered whether the Veteran is entitled to a rating in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, there is no evidence of any incapacitating episodes at any point during the period on appeal.

Regarding separate ratings for neurological impairments, the General Formula requires consideration of neurological findings, to include bladder or bowel impairment.   38 C.F.R. § 4.71a, DC 5235-5243, Note (1).  For reasons discussed, above the Veteran is not entitled to separate ratings for any bladder or bowel impairment and the evidence does not demonstrate any other neurological disorder associated with the Veteran's cervical spine disability.  As such, separate ratings, other than the radiculopathy discussed below, for neurological abnormalities associated with the cervical spine are not warranted.

In July 2012, the Veteran was assigned initial separate ratings for radiculopathy of the right and left upper extremities, effective from April 29, 2008.  A rating of 40 percent was assigned for the right upper extremity (major) and 30 percent for the left upper extremity (minor) under DC 8610, which addresses paralysis of the upper radicular group, and specifically neuritis.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8610, 8710 (2014).  The Veteran maintains that his service-connected radiculopathy of the left and right upper extremities is more severe than what is reflected by the currently assigned disability ratings.

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, DC 8610.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Here, as the medical evidence shows involvement of peripheral nerves in the bilateral upper extremities, the Board finds that DC 8610, dealing with paralysis of the upper radicular groups, is the most beneficial.

For impairment of an upper extremity, the disability rating assigned depends on whether the extremity is the major extremity or the minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered major 38 C.F.R. § 4.69.  In this regard, the Board notes that the RO has properly rated the right upper extremity as the Veteran's dominant extremity and the Veteran's left upper extremity as the minor extremity.  

Under Diagnostic Code 8610, a 20 percent rating is assigned for mild incomplete paralysis in the major extremity as well as in the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis in the minor extremity.  The same in the major extremity warrants a 40 percent rating.  Severe incomplete paralysis in the minor extremity merits a 60 percent rating, whereas the same in the major extremity results in an evaluation of 70 percent.  The highest respective ratings of 80 percent regarding the minor extremity and 90 percent regarding the major extremity are reserved for complete paralysis.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, is characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale [as neuritis], with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

A neurological condition is ordinarily rated in proportion to the impairment of motor, sensory or mental function, with consideration especially of psychotic manifestations, complete or partial loss of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.   In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

After review of the evidence of record, the Board finds that a rating in excess of 40 percent for right upper extremity radiculopathy and 30 percent for left upper extremity radiculopathy is not warranted, as his incomplete paralysis was characterized by VA examiners, at worst, moderate.  At no time has the Veteran's bilateral upper extremities reflected symptomatology more closely approximating "severe" incomplete paralysis.  Reflexes, sensory and muscle strength were predominantly normal throughout the appeal period though there was an instance of reduced findings in the August 2009 VA examination where muscle strength in C5-C6 was slightly reduced bilaterally.  Notably, during the most recent November, 2013 VA examination, the muscle strength, reflexes and sensory examinations were normal bilaterally and there was no radicular pain or any other subjective symptoms due to radiculopathy.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his cervical spine disorder and associated upper extremity radiculopathy.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms

In summary, the Board concludes that a preponderance of the evidence of record is against the assignment of a rating in excess of 20 percent for the Veteran's cervical spine condition and a rating in excess of 40 percent for right upper extremity radiculopathy and in excess of 30 percent for left upper extremity radiculopathy.  As such, there is no doubt to be resolved, and increased ratings are not warranted. See Gilbert, 1 Vet. App. at 57-58.

(3)  Additional Considerations 

Consideration has been given to assigning staged ratings for a lumbar and cervical spine conditions and bilateral lower and upper extremity radiculopathy; however, at no time during the period in question have the disabilities warranted more than the ratings discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted. The Veteran's service-connected lumbar spine, cervical spine and associated upper and lower extremity radiculopathy is contemplated and reasonably described by the rating criteria.  As shown in the above discussion, the Veteran does not have symptoms associated with the disabilities of the spine that have been left uncompensated or unaccounted for by the assignment of a schedular rating under DC 5242 and DC 5237 and/or the General Rating Formula, which takes into account pain, limitation of motion, incapacitating episodes, and concomitant functional limitations.  See 38 C.F.R. §§ 4.40, 4.45.  In addition, the Veteran's upper and lower extremity paresthesias/dysesthesias and/or numbness has been assigned separate ratings under DC 8610 and 8620.  Accordingly, the Board finds that a comparison of the Veteran's lumbar and cervical spine disabilities with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are 'related factors' such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.

Earlier effective dates

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.  This rule holds true in cases of de novo claims for service connection, except when a claim is received within one year after separation from service, in which case the effective date of the award is the day following separation from service.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400, 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term 'claim' or 'application' means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

(1)  Cervical spine 
      
The Veteran seeks an effective date earlier than the currently assigned April 29, 2008 for the grant of service connection for a cervical spine condition.  

For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted for the grant of service connection.  

By way of history, the earliest evidence of record that the Veteran applied for VA benefits of any sort, including a neck condition consists of a VA form 21-526 (Veteran's Application for Compensation or Pension) date stamped as received by VA on July 20, 1979.  The claim of residuals of a whiplash injury to the neck was denied in a November 1979 RO rating decision.  The Veteran did not express disagreement with this decision.  Thus, the decision became final.  38 U.S.C.A. § 7104(a).  

In January 12, 2005 the Veteran filed a claim of entitlement to service connection for a neck condition, including as secondary to his lumbar spine condition.  The RO issued a rating decision in June 2005 which found new and material evidence had not been submitted to reopen the residuals of a whiplash injury to the neck claim last denied in November 1979.  The Veteran submitted a notice of disagreement, a statement of the case was issued in August 2007 but an appeal was never perfected.  Thus, the decision became final.  38 U.S.C.A. § 7104(a).  

VA received the Veteran next claim for service connection for a neck condition on April 29, 2008.  In a September 2009 rating decision, the Veteran was initially granted service connection for a cervical spine condition, effective March 29, 2008 (the date of a report of contact regarding treatment records).  

In July 2012, the RO amended the effective date to April 29, 2008.  The RO determined that an error had been made in the September 2009 decision, and found April 29, 2008 to be the proper date of claim for entitlement (the date the claim was received).

The Board can point to no communication prior to April 29, 2008 which could be interpreted as an informal claim to support the award of an earlier effective date for a cervical spine condition.  The Board cannot identify any communication showing intent to apply for such claim.  Additionally, in a claim for increase or to reopen, a report of examination or hospitalization may be accepted as an informal claim for benefits, but that is not the case here.  38 C.F.R. § 3.157(b).  However, there is no record of examination or hospitalization prior to between August 2007 and April 2008 that can be construed as an informal claim.  

The exact date on which entitlement arose need not be ascertained in order to conclude that the April 29, 2008, date selected by the RO is the earliest possible effective date here as the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.

The reason for this is that, to the extent that entitlement arose prior to April 29, 2008, the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after April 29, 2008 would similarly not entitle the Veteran to an effective date earlier than that already assigned.

For these reasons, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than April 29, 2008 for the grant of service connection for a cervical spine disorder.  Because the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, the claim is denied.

(2)  Depression, SMC and DEA.  

The Veteran seeks an effective date earlier than the currently assigned February 7, 2011 for the grant of service connection for depression, SMC and DEA. 

The Veteran is service-connected for depression and SMC based on depression and loss of use of a creative organ, all effective from February 7, 2011.  For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted for the grant of service connection for depression, SMC, and DEA.

The Board will initially discuss the depression claim as it is the basis for the grant of SMC and DEA.  

The Veteran's claim for a nervous condition was originally denied in a March 1980 RO rating decision.  The Veteran did not express disagreement with this decision.  Thus, the decision became final.  38 U.S.C.A. § 7104(a).  

In a June 2005 rating decision, the Veteran was denied entitlement to service connection for posttraumatic stress disorder and found there was not new and material evidence to reopen the claim for psychophysiologic musculoskeletal reaction.  In December 2005 the Veteran expressed disagreement with the ROs failure to reopen his claim for psychophysiologic musculoskeletal reaction and PTSD and an August 2007 SOC was issued.  However, the appeal was never perfected.  Thus, the decision became final.  38 U.S.C.A. § 7104(a).  

The Veteran filed a claim for entitlement to service connection for multiple disabilities (acid reflux, stomach condition and erectile dysfunction) as secondary to what he described was "service connected depression" in February 7, 2011.  The RO inferred a direct service connection claim for depression in addition to the secondary claims described above.  In an August 2011 rating decision, depression was denied.  The Veteran filed a notice of disagreement and during the course of the appeal depressive disorder, not otherwise specified and pain disorder associated with psychological factors (also claimed as PTSD) and erectile dysfunction was initially granted, effective February 7, 2011.

The Board can point to no communication prior to February 7, 2011 which could be interpreted as an informal claim to support the award of an earlier effective date for a depressive condition.  The Board cannot identify any communication showing intent to apply for such claim.  Additionally, there is no record of examination or hospitalization prior to between August 2007 and April 2008 that can be construed as an informal claim.  

The exact date on which entitlement arose need not be ascertained in order to conclude that the February 7, 2011; date selected by the RO is the earliest possible effective date.

The reason for this is that, to the extent that entitlement arose prior to February 7, 2011, the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after February 7, 2011 would similarly not entitle the Veteran to an effective date earlier than that already assigned.

The Veteran seeks entitlement to an effective date earlier than February 7, 2011, for the grant of SMC at the housebound rate as set forth in 38 U.S.C.A. § 1114(s). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The RO received the current claim for SMC on February 7, 2011 as a claim for SMC is a claim for increased compensation for service-connected disabilities.
The Board finds that the period covered by this appeal begins one year prior to the date of claim or on February 7, 2010. 

As of this date, the Veteran had the following service-connected disabilities: cervical spine condition, evaluated as 20 percent disabling, effective April 29, 2009; lumbar spine condition, evaluated at 40 percent disabling, effective May 4, 2010; right upper extremity radiculopathy, evaluated as 40 percent disabling; left upper extremity radiculopathy, evaluated at 30 percent disabling; and bilateral lower extremity radiculopathy, each evaluated at 20 percent disabling.   All upper and lower extremity radiculopathy was effective April 29, 2008.   At that time, the combined rating was 90 percent disabling and no disability was rated as independently 60 percent.  

The Veteran was awarded a 100 percent rating for depression in a December 2012 rating decision, effective February 7, 2911.  Upon award of a 100 percent rating for diabetes, the Veteran's disabilities met the criteria for SMC based on housebound status on February 7, 2011.

There is no showing the Veteran was permanently housebound due to his cervical and lumbar spine condition and associated radiculopathy prior to February 7, 2011.  Notably, the May 2010 VA cervical and lumbar spine examination found the Veteran's condition had no impact on the Veteran's usual occupation or activities of daily living.  

The Board finds that an effective date earlier than February 7, 2011 for SMC based on housebound status is not warranted because the Veteran's service-connected disabilities did not meet the statutory requirements prior to that date.

Finally, the Veteran appeals that he is entitled to an effective date prior to February 7, 2011 for eligibility for DEA benefits.  For the purposes of DEA benefits, basic eligibility exists if a veteran was discharged from service under conditions other than dishonorable, and if he has a permanent and total service-connected disability. 38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, e.g., the death of a veteran or if a veteran is currently on active duty. Id.

In this case, the effective date for the award of DEA benefits is February 7, 2011, which is the same date as the award of the Veteran's depressive disorder rating. As the Board found above, however, the Veteran is not entitled to an effective date for the award of a depressive disorder, evaluated at 100 percent disabling prior to that date, and he is not otherwise assigned a permanent and total disability rating on any other basis.  DEA benefits may not be awarded prior to the effective date of an award for a permanent and total disability rating.  38 U.S.C.A. §§ 3501, 3510. Consequently, the Veteran is not entitled to an effective date earlier than February 7, 2011 for DEA benefits.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  The law is dispositive of the issues.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As, on these facts, no effective date for the grant of service connection for depressive disorder, not otherwise specified and pain disorder associated with psychological factors or the grant of SMC based on depressive disorder or loss of use of a creative organ or DEA based on the award for a total disability rating, earlier than February 7, 2011, is assignable the claims must be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Rather, based upon the undisputed facts of record, the claims must be denied as a matter of law.  Sabonis, 6 Vet. App. at 426.

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

(1)  Traumatic brain injury

The Veteran asserts entitlement to service connection for a TBI caused by an in-service automobile accident. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the Court of Appeals for Veterans Claims has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).   

The record does not show the Veteran has a TBI.  VA treatment records are absent complaints or treatment of any TBI.  Significantly, in a June 2012 mental disorders examination the VA examiner specifically indicated there was no diagnosis of TBI.  

The only evidence in support of the Veteran's claim is his own contention that he has a TBI due to feeling confusion after his auto accident and a general decline in health.  See VA form 21-4138 September 12, 2011.  The Board notes that under certain circumstances lay statements may serves to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran acquired some medical knowledge and underwent training as reflected by his service personnel records, military occupational specialty as a medical specialist with a related civilian occupation of medical assistant, he has not been shown to possess the specialized medical knowledge to opine that he currently has a traumatic brain disorder.  Certainly, the Veteran is competent to describe symptomatology and, to this extent, his assertion is entitled to some probative weight.   However, some medical issues, such as rendering a diagnosis of traumatic brain injury, require specialized training for a determination as to diagnosis and causation.  

Despite his prior medical training, there is no competent evidence showing that the Veteran is medically trained to render a medical diagnosis is complicated matter such as the diagnosis of residual of traumatic brain injury.  

In contrast, the June 2012 examiner that concluded that the Veteran did not have a diagnosed TBI is a licensed medical doctor who is presumed to have the medical training and expertise to determine that such a diagnosis is not warranted.  Thus, the Board places greater probative on the opinion reached by the 2012 examination than the Veteran's assertions that he has such a disability. 

As the weight of the evidence is against a finding that the Veteran current has a traumatic brain injury or residuals thereof, service connection may not be granted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


(2)  Tinnitus

The Veteran asserts entitlement to service connection for tinnitus and it onset during basic training, especially after rifle fire.  See VA form 21-4138 dated September 6, 2011.

The Veteran has a current diagnosis of tinnitus.  See December 2013 VA examination.  

The Board notes that the Veteran's military occupational specialty (MOS) listed on his DD-214 was a medical specialist (medical assistant as the related civilian occupation) with a secondary specialty of photo lithographer (offset pressman as the related civilian occupation) and the Veteran's occupations are not typically associated with noise exposure.  VBA Fast Letter 10-35 (September 2010).  Though the Veteran's occupational specialty is not typically associated with noise exposure, the Veteran has reported being exposed to loud noise while in basic training, and there is no clear indication that the account is not credible.  In consideration of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances and conditions of his service and is, therefore, credible.

The Veteran's service treatment records (STRs) do not reflect any complaints, treatment or diagnosis of any tinnitus.  There was no indication of any tinnitus in a February 1978 examination and the Veteran specifically denied ear trouble in the associated report of medical history.  Notably, in the Veteran's September 1978 exit examination, there was no indication of any tinnitus.  

A VA examiner in December 2013 provided a negative nexus opinion between tinnitus and service.   It was noted audiograms dated November 1973 through September 1978 exhibited hearing within normal limits bilaterally.  Further, the Veteran's military occupation put him at low risk of noise exposure.  The VA examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination, to include the type of noise exposure that the Veteran had during service.  

In assigning high probative value to the VA examiner's opinion, the Board notes that she had the claims file for review; specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  Further, the examiner is a licensed audiologist.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a)(West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

To the extent that the Veteran asserts that tinnitus is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Veteran's duties as a medical specialist undoubtedly include some level of medical training.  However, the Board places greater probative weight on the conclusions reached by a licensed audiologist who has specialized training in the diagnosis and treatment for hearing disorders.  

As discussed, the VA examiner considered the Veteran's documented history, but ultimately concluded that the current tinnitus is not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  Simply put, the Veteran's statements asserting that his tinnitus is related to service are outweighed by the specialist's opinion.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran, and provided opinions supported by rationale including medical literature.

The preponderance of the evidence is against finding that this diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58(1990); 38 C.F.R. § 3.102.


ORDER

Throughout the entire appeal period, entitlement to a rating of 40 percent, but no more, for the Veteran's lumbar spine condition is granted.  

Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy is denied.

Entitlement to an initial rating in excess of 20 percent for left upper extremity radiculopathy is denied.

Entitlement to an initial rating in excess of 20 percent for a cervical spine condition is denied.  

Entitlement to an initial rating in excess of 40 percent for right (major) upper extremity radiculopathy is denied.

Entitlement to an initial rating in excess of 30 percent for left (minor) upper extremity radiculopathy is denied.   

Entitlement to an effective date earlier than April 29, 2008 for service-connected cervical spine disorder is denied.

Entitlement to an effective date earlier than February 7, 2011 for service-connected depressive disorder, not otherwise specified and pain disorder associated with psychological factors, is denied.

Entitlement to an effective date earlier than February 7, 2011 for the award of SMC housebound is denied.

Entitlement to an effective date earlier than February 7, 2011 for the award of DEA is denied.

Entitlement to service connection for a traumatic brain injury is denied.

Entitlement to service connection for tinnitus is denied.  


REMAND

Upon a review of the record, the Board finds further evidentiary development is necessary regarding the Veteran's claims of entitlement to service connection for a stomach condition and GERD to include as secondary to service connected disabilities, a headache condition, bilateral foot condition and TDIU.

(1)  Stomach condition

The Veteran contends a stomach condition is secondary to depression.  VA treatment records reflect the Veteran is on a medication called ranitidine for a stomach condition.  See e.g., April 24, 2014.   The Veteran is service connected for depression.  As the Veteran has not been afforded a VA examination to address the nature and etiology of any current stomach condition, a VA examination must be provided on Remand.  


(2)  GERD

A VA esophageal examination was provided in June 2012 to address the Veteran's acid reflux claim.  The Veteran was diagnosed with GERD and a negative secondary service connection opinion was provided.  However, the Veteran asserted his condition began in the 1970s and reported symptoms of heartburn, belching and pain.  As the Veteran is competent to report the onset of observable symptoms, a direct service connection opinion is required.  As such, an addendum opinion must be provided on remand to address the etiology of GERD on both a direct and secondary basis. 

(3)  Headaches

The Veteran asserts entitlement to service connection for a headache condition which onset in service after his March 1977 automobile accident and continued.  The Veteran reports experiencing headaches since the in-service injury.  See statement received January 27, 2015.  Prior to the appeal period treatment records reflect the Veteran reported a headache in a January 1982 and on multiple occasions in 2005.  See e.g., VA treatment records from January 31, 2005, March 30, 2005, April 18, 2005, September 25, 2005.  As the Veteran has not been afforded a VA examination to address the nature and etiology of any current headache condition, a VA examination must be provided on Remand.  

(4)  Foot condition 

The Veteran was afforded a VA foot examination in November 2013 and was provided diagnoses of pes planus, hammer toes and hallux valgus.  The VA examiner provided a negative nexus opinion between pes planus and service.  The VA examiner rationed that although some histories were positive the Veteran's separation examination stated there were no physical or mental defects which warranted a medical disposition and there was a 35 year time gap from the separation examination until the 2013 examination which did not establish a longitudinal trend.  However, the VA examiner failed to address the significance, if any, of the diagnosis of moderate pes planus in a January 1980 VA examination.  Thus, the Board finds the examination inadequate.  On Remand, an addendum opinion must be provided to address the etiology of any current foot condition.  

(5)  TDIU

A review of the record shows the Veteran has multiple service-connected disabilities combining to a 70 percent or greater level of impairment with at least one disability rated at 40 percent, and as such, the Veteran meets the schedular requirements for TDIU. 38 C.F.R. § 4.16(a).  However, the Veterans employment history remains unclear from the record.  The Veteran submitted a VA 21-8940 in April 2010.  At that time, the Veteran indicated he had last worked in 2006 as a machine operator but was no longer employed.  However, during his June 2012 VA examination he reported he had been employed 2 to 3 years as a truck dispatcher.  Subsequently, in a statement dated October 2012 from a private physician an opinion was provided stating that there was a 51 percent chance the Veteran's service connected conditions prevented him from securing and maintaining substantial gainful employment.  As the Veteran's current employment status remains unclear, there is insufficient information to decide the claim.  On remand, a new VA Form 21-8940 should be forwarded to the Veteran for completion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a VA Form 21-8940 to the Veteran for completion, and subsequently send a VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, to the former employers listed on the Veteran's submitted VA Form 21-8940.

2.  After completion of any development deemed necessary, the RO/AMC must schedule the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any stomach condition to include as secondary to service connected disabilities and headaches.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file.

The examiner is asked to respond to the following inquiries:

(a) With respect to any currently present stomach condition, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that such disability is caused by or etiologically related to active duty service or otherwise secondary to service-connected disabilities, notably depression.

(b)  With respect to any currently present headache condition, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that such disability is caused by or etiologically related to active duty service.

3.   The RO/AMC should take action to obtain an addendum opinion from an appropriate examiner as to the nature and etiology of the claimed GERD condition to include as secondary to service connected disabilities and foot condition(s) by an appropriate VA examiner(s).  The entire claims file should be made available for review by the examiner.  If the examiner determines an examination is required, such an examination shall be provided. 

After a complete review of the record the examiner should answer the following questions:

(a)  With respect to GERD, opine as to whether it is at least as likely as not (50 percent or greater probability) that any current GERD disorder was caused by or etiologically related to active duty or secondary to service connected disabilities, notably depression. 

(b) With respect to a foot condition to include pes planus, hallux valgus and hammer toe, opine as to whether it is at least as likely as not (50 percent or greater probability) that any current disorder was caused by or etiologically related to active duty.

The examiner must provide a complete rationale for all opinions or conclusions reached.  Reconcile any opinion with the evidence of record and cite to the record as appropriate.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.

4.  After completing the above development, ensuring that the examination reports are adequate, ensuring that the examination report is adequate and conducting any other development that is necessary based on the above actions, readjudicate the issues of entitlement to service connection for a stomach condition, GERD, foot condition headaches and TDIU.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


